DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 8, 15, 16, 18-29 and 72 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1, the prior art of record fails disclose, teach, provide or suggest the mounting end is oriented along a transverse direction, the mating end 1s oriented along a longitudinal direction that is transverse to the transverse direction, the plurality of first coupling features are spaced from one another along a lateral direction that is perpendicular to each of the transverse direction and the longitudinal direction, and the plurality of second coupling features are spaced from one another along the lateral direction combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 15, the prior art of record fails to teach, disclose, provide or suggest wherein the first and second signal segments of each signal contact define first and second coupling features, respectively, that couple the first and second signal segments of the signal contact to one another, and wherein the first and second ground segments define at least first and second coupling features, respectively, that couple the first and second ground segments to one another combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 25, the prior art of record fails to teach, disclose, provide or suggest a method of assembling an angled electrical connector, the method comprising; coupling, for each signal contact, a first signal segment of the signal contact to a second signal segment of the signal contact so as to define an angle between 75 degrees and 105 degrees between the first and second signal segments, and so as to define a continuous conductive path from a mounting end of the first signal segment to a mating end of the second signal segment; and coupling a first ground segment of the ground shield to a second ground segment of the ground shield so as to define an angle between 75 degrees and 105 degrees between the first and second ground segments, and so as to define a continuous conductive path from a mounting end of the first ground segment to a mating end of the second ground segment combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831